Opinion filed March 29,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00323-CV
                                                    __________
 
                                
IN THE MATTER OF THE ESTATE OF 
                                   
JACKIE L. DOUGLASS, DECEASED

 
                                   On
Appeal from the 32nd District Court
Fisher County, Texas
                                                       Trial
Court Cause No. 5856
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Deborah
Bowen is the appellant in this appeal.  She has filed an
unopposed motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the motion, appellant states
that “[t]he parties have settled their dispute and all matters in controversy
have been compromised and settled and this dispute should be dismissed with
prejudice.”  Therefore, in accordance with appellant’s request, we dismiss the
appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
                                                                                                PER
CURIAM
 
March 29, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.